Citation Nr: 1242877	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-34 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to a service-connected left eye disability and consideration of 38 U.S.C.A. § 1160. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to August 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA), which denied the claims. 

The RO in Montgomery, Alabama, currently has jurisdiction over this matter.  

The Veteran's appeal was previously before the Board in April 2011, which issued a decision that denied entitlement to service connection for headaches.  Therefore, this matter is no longer before the Board.  The April 2011 decision remanded the remaining issues for further development.  The requested development has been completed, and the claims folder has been returned to the Board for further consideration.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran submitted additional evidence in support of his claim directly to the Board in November 2012.  He did not submit a waiver of initial RO review of this evidence.  However, careful review of the additional material reveals that it consists entirely of medical records that had previously been submitted and considered by the RO prior to the issuance of the most recent supplemental statement of the case.  Therefore, a waiver is not required, and the Board may proceed with consideration of the Veteran's appeal without fear of prejudice to his claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not have a right eye disability during service or until many years after discharge from service, and there is no competent opinion that relates his cataracts or any other chronic right eye disability to active service.  

2.  The only competent medical opinion of record found that the Veteran's service connected left eye disability did not cause or aggravate his current cataracts or any other chronic right eye disability.

3.  The Veteran's right eye retains corrected visual acuity of better than 20/200 without any impairment of the visual fields. 

4.  The Veteran's only service connected disability is his left eye disability, currently evaluated as 40 percent disabling.  

5.  The Director of the Compensation and Pension (C & P) Service found that the Veteran is not unemployable solely due to his service connected left eye disability; the Board finds that the preponderance of the evidence indicates that the Veteran's service left eye disability does not prevent him from obtaining or maintaining substantial employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability or for compensation for a right eye disability based on special considerations for certain cases of loss of paired organs have not been met.  38 U.S.C.A. §§ 1110, 1160, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a), 3.383, 4.76 (2012).  

2.  The criteria for a total disability rating based upon individual unemployability due to service-connected disabilities have not been met, to include on an extraschedular basis.  C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in June 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  Attempts have been made to obtain the Veteran's service treatment records, but these have been determined to be unobtainable.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a right eye disability secondary to his service connected left eye disability.  In addition, he believes that he is entitled to compensation for his right eye under the provisions of 38 U.S.C.A. § 1160 even if service connection is not established. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Board notes that service connection for the residuals of granulomatous uveitis of the left eye was established in a May 2006 rating decision.  This decision found that the Veteran had developed a parasitic disease or infection of his left eye during active service, most likely in the South Pacific.  The problem never completely resolved, and after several flare-ups it eventually led to the blindness of the left eye by 1957.  

However, the Veteran does not contend and the record does not show that he had a disability of the right eye during active service or until many years after discharge from active service.  There is no evidence that the disease or infection that blinded his left eye ever involved the right eye.  The oldest evidence is private medical records from 1957 that show treatment for the Veteran's left eye disability.  These records are negative for a right eye disability.  

An undated letter from C.P.G., M.D. states that he has treated the Veteran since 1957 for his left eye disability.  His right eye was noted to have remained healthy but he complained of severe stress and came in for an examination in January 1990.  The Veteran reported having a severe eye ache and headaches resulting in nausea and considerable stress which was exacerbated during work hours. 

An April 1990 letter from M.L.C., M.D. states that he had recently spoken with Dr. C.P.G., who noted that the Veteran was under increased stress and felt that his symptoms might be partially attributable to the condition of the right eye.  Dr. C.P.G. had said that the right eye was 20/20 when last examined with no signs of glaucoma, although Dr. M.L.C. said that the Veteran had only been 20/70 in the right eye when last tested.  The bottom line was that Dr. C.P.G. had found that the extensive use of a Video Display Terminal would cause symptoms due to both eye strain and stress. 

In an April 2004 letter, J.O.P., M.D. states that he has been treating the Veteran for the last several years.  Vision in the right eye was 20/20.  It was said to be normal in all respects except for the beginning of an early cataract.  

The Veteran was afforded a VA eye examination in April 2006.  His subjective history noted that there had been no surgery on the right eye, and that there were no right eye complaints or symptoms.  Uncorrected visual acuity was 20/200, which was correctable to 20/20.  There was no visual field defect for the right eye.  The diagnosis was a right cataract.  

VA treatment records from January 2007 show that the Veteran complained of pain around both eyes for the past six months.  This occurred with reading and driving, or after concentrating on a task.  It did not occur every time he did these activities.  On examination, the right eye had 20/20 vision.  July 2007 VA treatment records state that the Veteran was using artificial tears.  January 2008 and April 2008 records say that the Veteran has 20/30 corrected vision of the right eye. 

VA records from 2009 to 2010 show that the Veteran continued to be followed for increasingly blurry vision of the right eye.  Right eye visual acuity with correction was 20/25 in February 2009.  April 2010 records show that this had become increasingly prominent over the last few weeks.  He denied any pain.  Visual acuity with correction was 20/50.  The assessment was visually significant cataract of the right eye.  He denied any trauma to the eye.  The assessment also included dry eyes, and he was counseled to use artificial tears.  

The Veteran underwent cataract surgery for the right eye with implantation of a lens in June 2010.  Afterwards, August 2010 records show that visual acuity of the right eye improved to 20/60 without correction and 20/20 with correction.  September 2010 records continue to show 20/20 vision, and further indicate that the Veteran sought sunglasses to help alleviate eye strain when driving.  

The Veteran underwent a VA examination of his eyes in March 2011.  Visual acuity of the right eye with correction was 20/25.  The Veteran reported eye pain and headaches secondary to reading or watching television.  The assessment was dry eye syndrome.  

At a May 2011 VA examination, the records were reviewed by the examiner.  The right eye had uncorrected vision to 20/70, which was corrected to 20/25.  The visual field was normal for the right eye.  The history of the cataract surgery and lens implant was noted.  The diagnosis was pseudophakos of the right eye, refractive error and presbyopia.  The examiner stated that the Veteran's right eye disability was not incurred in or aggravated by active service, and that it was healthy for an 84 year old patient.  When asked if the right eye disability was caused or aggravated by the service connected left eye disability, the examiner further opined that there was no reason to believe that the cataract of the right eye had been caused by the infection of the left eye.  

The Board finds that entitlement to service connection for a right eye disability is not warranted.  The Veteran has undergone cataract surgery for his right eye, and has also been treated for pain related to eye strain and for dry eyes.  This meets the requirement for a current disability.  However, the evidence must still demonstrate either treatment or injury to the right eye during service and a relationship between his current disability and the incidents in active service in order to establish service connection.  Alternatively, the evidence must demonstrate a causal relationship between the Veteran's service-connected left eye disability and his claimed right eye disability.  

The Veteran's service treatment records are missing.  However, he does not contend that he experienced any right eye symptoms during service or until many years following discharge from service.  Furthermore, his private medical records from the 1950s do not note a disability of the right eye, and private medical records dating through 1990 also fail to contain a diagnosis of a right eye disability until increased stress was noted that same year.  The May 2011 VA examiner found that there was no evidence of a relationship between the Veteran's complaints and active service.  The Board concludes that the preponderance of the evidence is against service connection for a right eye disability on a direct basis.  

The preponderance of the evidence is also against a service connection for a right eye disability as secondary to the service connected left eye disability.  The left eye is service connected for granulomatous uveitis, which was mostly likely the result of parasitic disease or infection.  There is no evidence that this infection ever involved the right eye.  The right eye has been shown to have a cataract, and both eyes are dry.  However, the May 2011 VA examiner opined that there was no reason to believe that the Veteran's cataracts were related to the infection of the left eye.  The Board notes that presbyopia is a refractive error of the eye and not a diseases or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  There is no competent evidence that relates the Veteran's right eye disability to his service connected left eye disability.  Therefore, the preponderance of the evidence is against the Veteran's claim.  

The Board notes the Veteran's sincere belief that his current right eye complaints are the result of his service connected left eye disability.  While the Veteran is competent and credible to report his right eye symptoms, he is not competent to express an opinion regarding causation of his right eye disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board concludes that service connection is not warranted.  

The Board has also considered entitlement to compensation for the right eye based on special considerations for certain cases of loss of paired organs or extremities.  In pertinent part, the law states that when the Veteran has impaired vision in a service connected eye as well as non service connected eye, the Veteran should be evaluated and paid as if both eyes were service connected.  The law applies if the impairment of visual acuity of each eye is 20/200 or less, or if the peripheral vision for each eye is 20 degrees or less.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  

The Board finds that the Veteran does not meet the requirements of 38 U.S.C.A. § 1160.  The Board notes that visual acuity is to be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76.  On no occasion during the relevant period did the Veteran's right eye vision become worse than 20/200 after correction.  In fact, his right eye vision has been described as good, and on most occasions it was found to be at or near 20/20 after correction.  There was also improvement of his uncorrected vision after his cataract surgery.  His visual fields of the right eye are normal.  The criteria for compensation under 38 U.S.C.A. § 1160 have not been met.  


TDIU

The Veteran contends that his service connected left eye disability prevents him from being employed.  He notes that he is blind in the left eye, and argues that the strain this produces in his right eye, the danger from the overall decrease in vision, and the danger in the decrease in vision during his commute prevents him from being employed and warrants a TDIU on an extraschedular basis.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the record demonstrates that service connection has been established for only one disability: the Veteran's left eye disability.  This disability is evaluated as 40 percent disabling.  As service connection is in effect for only one disability with a 40 percent evaluation, the Veteran does not meet the requirements for consideration for TDIU on a scheduler basis.  38 C.F.R. § 4.16(a).  

However, as noted above, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director, C & P Service, for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service connected disabilities.  38 C.F.R. § 4.16(b).  

In this case, the evidence shows that the Veteran worked for over 50 years in a steel mill.  He retired in 1990.  Although he took regular retirement, the Veteran has submitted medical evidence to show that he was experiencing increased stress and strain of his right eye just prior to his retirement.  In the undated letter from Dr. C.P.G., he said that in view of the Veteran's symptoms, he recommended that the Veteran be permitted to discontinue the type of work he had been doing with a view to complete retirement.  The April 1990 letter from Dr. M.L.C. also noted the opinion of Dr. C.P.G. that the extensive use of a Video Display Terminal would cause symptoms due to both eye strain and stress.

A March 2010 VA treatment record notes that the Veteran does not drive at night anymore due to glare.  However, this was before his cataract surgery, and post surgery records from September 2010 show that the Veteran sought sunglasses to help alleviate eye strain when driving.  

The May 2011 VA examiner noted that the Veteran had 20/25 vision in his right eye but was blind in his left eye.  Thus the Veteran could not gain usual employment being monocular because of danger that would occur to the right eye in most work situations.  Therefore, the examiner deemed the Veteran to be non employable.  

The Veteran's claim was referred to the Director of the Compensation Service for extraschedular consideration, who in May 2012 noted that the May 2011 examination and opinion was inadequate in that it did not offer an opinion regarding the Veteran's employability in occupations other than his former job as a steel worker.  The Director sought an additional medical opinion.  

In a July 2012 medical opinion obtained by the Appeals Management Center at the request of the Director of the Compensation Service, the Veteran's medical history was reviewed.  The report of the May 2011 examination was also reviewed and the opinion of the May 2011 examiner that the Veteran was unemployable due to risk to vision in his remaining eye from most work situations.  The July 2012 examiner then opined that while the loss of vision in the Veteran's left eye had a significant impact on his employability, it did not in and of himself render him unemployable.  A portion of the risk to the remaining sighted eye could be addressed with protective eye wear.  The Veteran should not occupationally drive or do close work or jobs requiring visual vigilance.  Appropriate employment was not as simple as sedentary versus non-sedentary, and the safety of both the Veteran and the public must be considered.  

On the basis of the July 2012 medical opinion, the Director of the Compensation Service determined that entitlement to TDIU on an extraschedular basis was not appropriate.  The Director noted that the totality of the evidence did not show that the Veteran would be unemployable in all environments, including a sedentary one.  It was noted that the Veteran still had good eyesight in his right eye, that he had not been hospitalized for any significant period of time for his service connected left eye, and that there were no other service connected disabilities.  

After consideration of all the evidence, the Board also finds that entitlement to TDIU on an extraschedular basis is not demonstrated.  The evidence does not show that the Veteran is precluded from all substantial forms of gainful employment solely due to his left eye disability.  The 1990 letters from the Veteran's private doctors reporting increased strain on his good right eye have been noted.  The opinion of the May 2011 VA examiner has also been considered.  However, the Board agrees that these opinions appear to be concerned only or mostly with the Veteran's former occupation in a steel mill.  They do not address whether or not he is precluded from all forms of gainful employment.  Nor do they consider the fact that the Veteran worked safely and successfully with only his one good eye for decades.  The Board finds that the July 2012 opinion is the most persuasive, in that it did consider whether or not the left eye prevents the Veteran from working in all forms of gainful employment and found that it did not.  This opinion also cited to a study regarding eye safety and occupational concerns for those with monocular vision.  The examiner found that the Veteran could wear protective eyewear and suggests that he would be able to work in environments where having vision in only one eye was not a danger to himself or the public.  

At this juncture, the Board notes that service connection for the left eye disability was not effectively established until 2002.  However, the evidence shows that even though the Veteran was blind in his left eye from 1957, he was able to work on a full time basis with his blind eye for 33 years until his 1990 retirement.  And while the July 2012 examiner suggested that the Veteran should not drive commercially for safety reasons, the evidence suggests that the Veteran was apparently able to commute safely to work during until his 1990 retirement.  The preponderance of the evidence demonstrates that the Veteran is not unemployable solely due to his service connected left eye disability, and that TDIU on an extraschedular basis is not appropriate.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability and consideration of 38 U.S.C.A. § 1160, is denied. 

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


